F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 7 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    TANYA R. GARSIDE,

                Plaintiff-Appellant,

    v.                                                    No. 04-7006
                                                    (D.C. No. 02-CV-157-S)
    JO ANNE B. BARNHART,                                  (E.D. Okla.)
    Commissioner of Social Security
    Administration,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before SEYMOUR and ANDERSON , Circuit Judges, and             KANE , ** Senior
District Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      The Honorable John L. Kane, Senior District Judge, United States District
Court for the District of Colorado, sitting by designation.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

       Plaintiff-appellant Tanya R. Garside appeals the Commissioner’s decision

denying Garside disability benefits. Garside alleges she has been disabled since

January 18, 2000, from an unspecified connective-tissue disease similar to chronic

fatigue syndrome or fibromyalgia, as well as headaches, anxiety, depression, and

diminished memory and concentration. However, the administrative law judge

(ALJ) determined at the relevant analysis’ fifth step,   see 20 C.F.R. § 404.1520,

that Garside remains capable of performing simple, routine sedentary work not

involving contact with the public. Based on the vocational expert’s testimony, the

ALJ found Garside could still work as a non-construction laborer or a surveillance

system monitor.

       The Appeals Council denied review, making the ALJ’s decision the

Commissioner’s final determination.       See, e.g., Doyal v. Barnhart , 331 F.3d 758,

759 (10th Cir. 2003). Reviewing that decision only to determine whether the ALJ

applied the law correctly and whether there was substantial evidence to support

the decision, see Hamlin v. Barnhart , 365 F.3d 1208, 1214 (10th Cir. 2004),

we affirm.

       Garside first contends the ALJ failed to consider fully Garside’s mental

limitations before determining that she retains the residual functional capacity


                                             -2-
to perform simple, routine sedentary work not involving contact with the public.

Our review of the record persuades us to the contrary. The record contains

substantial evidence supporting the ALJ’s conclusion that Garside’s mental

condition does not further limit her ability to work.

      Garside also asserts the ALJ erred in “determin[ing] that there is no

objective medical evidence in the records that would substantiate Garside’s

diagnosis of fibromyalgia.” Appellant’s Br. at 9. But the ALJ did not make such

a determination. Rather, the ALJ’s references to which Garside objects are

accurate restatements of Garside’s medical records. Those records indicate that

Garside’s treating physicians had difficulty identifying the specific

connective-tissue disease causing her symptoms, offering several different

diagnoses, such as lupus, chronic fatigue syndrome and fibromyalgia.     See

generally Adams v. Chater , 93 F.3d 712, 714 (10th Cir. 1996) (noting doctors

diagnose chronic fatigue syndrome by excluding other possible disorders).

Nevertheless, the ALJ specifically found that Garside does suffer from a severe

connective-tissue disease that “more than minimally limit[s] [her] ability to

perform some” basic work activities. Aplt. App. at 14;    see also id. at 354 (ALJ

noted, at hearing, “it may not be entirely clear whether it’s fibromyalgia, Epstein

Bar[r] syndrome, chronic fatigue syndrome, but there’s enough medical findings

here to conclude there’s a medical condition involving one of these problems.


                                          -3-
The symptom complex . . . is fairly well established . . . .”). Moreover, the ALJ

did not discount Garside’s treating physicians’ opinions, as she asserts.

       We have thoroughly reviewed the entire record in light of all Garside’s

arguments. Based on the governing standards, we are unable to conclude the ALJ

erred in finding that Garside is not disabled. We therefore    AFFIRM the

judgment of the district court upholding the Commissioner’s decision denying

benefits.


                                                        Entered for the Court



                                                        Stephanie K. Seymour
                                                        Circuit Judge




                                            -4-